In the

      United States Court of Appeals
                  For the Seventh Circuit
                      ____________________
   No. 14-1869
   UNITED STATES OF AMERICA,
                                                  Plaintiff-Appellee,

                                  v.

   KEVIN MARK TRUDEAU,
                                              Defendant-Appellant.
                      ____________________

          Appeal from the United States District Court for the
            Northern District of Illinois, Eastern Division.
             No. 10 CR 886 — Ronald A. Guzmán, Judge.
                      ____________________

    ARGUED FEBRUARY 24, 2015 — DECIDED FEBRUARY 5, 2016
                      ____________________

   Before EASTERBROOK, ROVNER, and SYKES, Circuit Judges.
    SYKES, Circuit Judge. Kevin Trudeau spent his career
hawking miracle cures and self-improvement systems of
dubious efficacy. When the Federal Trade Commission sued
him for violating consumer-protection laws, Trudeau agreed
to a consent decree in which he promised not to misrepre-
sent the content of his books in TV infomercials. A few years
later, Trudeau published The Weight Loss Cure “They” Don’t
Want You to Know About and promoted it in three infomer-
2                                                No. 14-1869

cials. The ads said the weight-loss protocol was “simple”
and “inexpensive,” could be completed at home, and did not
require any food restrictions or exercise. The book, on the
other hand, described an arduous regimen mandating pre-
scription hormone injections and severe dietary and lifestyle
constraints.
   The district court imposed a civil contempt sanction and
then issued an order to show cause why Trudeau should not
be held in criminal contempt and face a penalty of up to six
months’ imprisonment. At Trudeau’s request the case was
transferred to a different judge. The new judge issued an
amended show-cause order that removed the six-month
penalty cap. Trudeau was convicted and sentenced to ten
years in prison.
    On appeal Trudeau leaves no stone unturned. His prima-
ry argument concerns an alleged violation of the Speedy Tri-
al Act. See 18 U.S.C. §§ 3161 et. seq. More than 70 non-
excludable days elapsed between the date the government
agreed to prosecute the first show-cause order and the
commencement of trial under the second show-cause order.
Trudeau moved to dismiss for violation of the Act. The dis-
trict judge denied this motion. He was right to do so. The
Act applies only to crimes punishable by more than six
months’ imprisonment. Because the first show-cause order
capped the potential penalty at six months, the Act did not
apply. The second show-cause order removed the cap, trig-
gering the Act’s 70-day clock, but Trudeau’s trial began
within the mandatory timeframe counting from that date.
There was no Speedy Trial Act violation.
   Trudeau raises an array of other issues as well: He chal-
lenges the jury instruction on “willfulness,” the sufficiency
No. 14-1869                                                3

of the evidence, two evidentiary rulings, and the reasona-
bleness of his sentence. These arguments, too, are meritless.
We affirm the contempt conviction and sentence.
                       I. Background
    Trudeau’s bag of tricks contains something to relieve al-
most any ailment or burden. His infomercials have peddled
products like “Biotape” (to cure severe pain); “Coral Calci-
um Supreme” (to cure cancer); “Howard Berg’s Mega Read”
(to increase reading speed tenfold); and “Kevin Trudeau’s
Mega Memory System” (to unlock photographic memory).
Because Trudeau’s pitches are factually indefensible, the
FTC has repeatedly pursued him for violating consumer-
protection laws. To settle one of these suits, Trudeau agreed
to the entry of a consent decree in which he promised not to
market products without the FTC’s approval. He soon de-
cided he wanted more leeway to write books, however, and
in September 2004 negotiated a modified consent order that
permitted him to star in infomercials for his books provided
that “the infomercial for any such book … must not misrep-
resent the content of the book.” Soon after, Trudeau released
a book about “natural cures” and produced a promotional
infomercial for it. Although the consent order did not re-
quire him to do so, Trudeau sent the transcript to the FTC,
which indicated its approval. This ad aired without objec-
tion.
    In 2007 Trudeau published another book, The Weight Loss
Cure “They” Don’t Want You to Know About, which described
a complex regimen designed to reduce hunger by “reset-
ting” the hypothalamus. We detailed the book’s weight-loss
system in FTC v. Trudeau (Trudeau I) 579 F.3d 754, 758–59
(7th Cir. 2009), so we provide only a summary here. The reg-
4                                                 No. 14-1869

imen consists of four phases (two of which are “strongly
recommended” but not obligatory), each with a strict list of
dietary and lifestyle dos and don’ts. For example, most or all
of the phases—including phase 4, which lasts a lifetime—
involve abstaining from artificial sweeteners, chain restau-
rants, prescription and over-the-counter medication, food
cooked in microwaves, air conditioning, and fluorescent
lighting. Program participants are also instructed to walk an
hour a day; eat only organic food; do liver, parasite, heavy-
metal, and colon cleanses; and receive colonics, which are
enema-like procedures performed by specialists. Phase 2,
which is mandatory and lasts between 21 and 45 days, is
particularly arduous and requires a 500-calorie-per-day diet
and daily injections of human chorionic gonadotropin, a
hormone only available by prescription and not indicated for
weight loss.
    Trudeau promoted The Weight Loss Cure in three different
30-minute infomercials staged as scripted conversations be-
tween an interviewer and himself. But the protocol Trudeau
talked about in the infomercials bore little resemblance to
the one described in his book. In the ads he said that the
weight-loss protocol was “very inexpensive,” could be done
at home, and was “the easiest [weight-loss] method known
on planet Earth.” He also represented that once the protocol
was complete, dieters could eat “everything they want, any
time they want.” The weight-loss program described in the
infomercials sounded too good to be true, and it was.
Trudeau never mentioned the dietary or lifestyle restrictions,
injections, cleanses, or colonics mandated in the book.
   The FTC took Trudeau back to court for violating the
2004 consent order. The district court (Judge Gettleman pre-
No. 14-1869                                                 5

siding) found that the infomercials misrepresented the con-
tent of The Weight Loss Cure, despite Trudeau’s jesuitical at-
tempts to harmonize them. Judge Gettleman held Trudeau
in civil contempt and entered a $37.6 million judgment
against him, an amount equal to the gross revenue from
books sold through the infomercials. We upheld the con-
tempt finding in Trudeau I, id. at 768, and the monetary sanc-
tion in FTC v. Trudeau (Trudeau II), 662 F.3d 947, 949–50 (7th
Cir. 2011).
    After imposing the civil sanction, Judge Gettleman issued
an order to show cause why Trudeau should not also be
held in criminal contempt for the same conduct. Under this
show-cause order, dated April 16, 2010, Trudeau faced im-
prisonment of not more than six months. On April 29, 2010,
the U.S. Attorney’s Office agreed to prosecute the case. At
that time the prosecutor told the judge: “I think because this
is a criminal proceeding, the Speedy Trial Act would … ap-
ply.” She sought and received an exclusion of time that same
day, tolling the Act’s 70-day clock. In the weeks that fol-
lowed, the judge granted three subsequent requests for ex-
clusion of time.
    Trudeau eventually asked that the criminal proceedings
be reassigned to a new judge. Judge Gettleman exercised his
prerogative as a senior judge to have the case transferred.
On October 19, 2010, it was reassigned to Judge Guzmán.
Unfortunately, neither the government nor Trudeau re-
ceived notice of the reassignment (or the new criminal case
number), and the case sat idle until the parties discovered
the oversight. A status hearing was finally held on April 7,
2011. By that time more than 150 nonexcludable days had
6                                                No. 14-1869

elapsed since the government agreed to prosecute Judge
Gettleman’s show-cause order.
    At the April 7 hearing (and in subsequent briefing), Tru-
deau sought dismissal for violation of the Speedy Trial Act.
The government responded that, properly understood,
Judge Gettleman’s show-cause order was outside the scope
of the Act. The Act applies to “any case involving a defend-
ant charged with an offense,” 18 U.S.C. § 3161(a), and “of-
fense” is defined as “any Federal criminal offense … other
than a Class B or C misdemeanor or an infraction,” id.
§ 3172(2) (emphasis added). Federal crimes are generally
classified based on their maximum penalty, and Class B
misdemeanors are punishable by not more than six months’
imprisonment. Id. § 3559(a)(7). Because Judge Gettleman’s
show-cause order capped Trudeau’s sentence at six months,
Judge Guzmán determined that it was analogous to a
Class B misdemeanor and therefore the Act did not apply.
   At the same April 7 hearing, the government asked Judge
Guzmán to withdraw the initial show-cause order and issue
an amended one without the six-month cap. The prosecutor
argued that an uncapped order would be more appropriate
given the serious nature of the contempt and Trudeau’s his-
tory of disobeying court orders. On December 7, 2011, Judge
Guzmán agreed to issue a new show-cause order and told
the parties that the original order would be dismissed when
the new one was entered. An amended, uncapped show-
cause order issued the next day.
   The contempt charge was tried to a jury over six days be-
ginning on November 5, 2013. The parties agree that if the
speedy-trial clock started when Judge Guzmán entered the
new, uncapped show-cause order, the trial commenced
No. 14-1869                                                    7

within the time period required by the Act. The jury convict-
ed Trudeau of contempt, and Judge Guzmán imposed a ten-
year prison sentence, well below the guidelines range of
235 to 293 months.
                        II. Discussion
A. The Speedy Trial Act
     The Speedy Trial Act requires most criminal trials to
begin within 70 days of (1) “the filing date (and making pub-
lic) of the information or indictment,” or (2) “the date the de-
fendant has appeared before a judicial officer of the court in
which such charge is pending, whichever date last occurs.”
18 U.S.C. § 3161(c)(1). Time can be excluded from the 70-day
limit for a variety of reasons. See id. § 3161(h). The primary
remedy for a violation of the Act is dismissal of the charge,
with or without prejudice depending on the court’s evalua-
tion of a set of statutory factors. See id. § 3162(a)(2). We re-
view the district court’s interpretation of the Act de novo
and its factual findings for clear error. United States v. Loera,
565 F.3d 406, 411 (7th Cir. 2009).
   The parties initially disagreed about how many nonex-
cludable days elapsed in total, but Trudeau now accepts the
government’s figures—214 nonexcluded days passed be-
tween April 29, 2010, when the government agreed to prose-
cute Judge Gettleman’s show-cause order, and December 8,
2011, when Judge Guzmán entered the new, uncapped or-
der. As we’ve noted, Trudeau also agrees that the Act was
properly applied if time is counted from the date of the sec-
ond order until the start of trial in November 2013. But if the
speedy-trial clock started running back in April 2010, as
8                                                             No. 14-1869

Trudeau contends, then the case should have been dis-
missed, though not necessarily with prejudice.
    1. Estoppel
    Trudeau contends that the government is estopped from
arguing that the April 2010 show-cause order wasn’t subject
to the Act because the prosecutor initially told Judge Get-
tleman that it was. Judicial estoppel “prevents a party from
prevailing on an argument in an earlier matter and then rely-
ing on a contradictory argument to prevail in a subsequent
matter.” Wells v. Coker, 707 F.3d 756, 760 (7th Cir. 2013). Es-
toppel is “an equitable doctrine invoked by a court at its dis-
cretion,” New Hampshire v. Maine, 532 U.S. 742, 750 (2001), so
the decision not to apply it is reviewed for abuse of discre-
tion, see In re Knight–Celotex, LLC, 695 F.3d 714, 721 (7th Cir.
2012). 1
   Judge Guzmán was well within his discretion in declin-
ing to estop the government. First, the government did not
“prevail” over Trudeau when it initially took the position
that the Act applied to the first show-cause order. Trudeau
held the identical view, so it makes just as much sense to say
that Trudeau prevailed over the government. Second, Tru-
deau did not suffer any “unfair detriment” as a result of the
government’s changed view. New Hampshire, 532 U.S. at 751.
He wasn’t disadvantaged by the government’s earlier posi-


1 The government argues that Trudeau failed to raise this argument in
the district court, so at most plain-error review applies. It’s true that
Trudeau did not use the word “estoppel” before the district court, but he
did object that “the government’s recent position is inconsistent with the
position it repeatedly took [earlier].” That’s sufficient to preserve the is-
sue.
No. 14-1869                                                           9

tion and never meaningfully relied on it. In fact, Judge Get-
tleman never explicitly held that the show-cause order was
covered by the Act, a holding that would have been errone-
ous in any event, as we’ll explain in a moment. Instead,
Judge Gettleman appears to have simply assumed—along
with everyone else—that the Act applied and proceeded ac-
cordingly.
       2. The Speedy Trial Act in the Context of Contempt
    Two distinctive features of criminal contempt complicate
the task of directly applying the Act to contempt prosecu-
tions. The first is that unlike other crimes, contempt can be
charged through a court-issued show-cause order that the
government later agrees to prosecute. The Speedy Trial Act,
however, calculates the 70-day clock by reference to the date
that either the “information or indictment” is made public or
the defendant initially appears in court on “such charge,”
whichever is later. § 3161(c)(1).
   The government argued in the district court that because
show-cause orders are not mentioned in the Act, this con-
tempt prosecution is outside its scope. The government has
abandoned this argument on appeal and now concedes that
the Act can be triggered when the government accepts a
judge’s referral to prosecute an alleged contempt. The gov-
ernment was right to make this concession. 2

2 Inan analogous context, in Gompers v. United States, the Supreme Court
held that criminal contempt is covered by a statute of limitations even
though the statute in question only mentioned “the information” and
“the indictment.” 233 U.S. 604, 611 (1914) (“What follows is a natural
way of expressing that the proceedings must be begun within three
years; indictment and information being the usual modes by which they
are begun, and very likely no other having occurred to those who drew
10                                                              No. 14-1869

    The second unusual feature of criminal contempt is that
it carries no statutorily authorized maximum punishment.
See 18 U.S.C. § 401 (“A court of the United States shall have
power to punish by fine or imprisonment, or both, at its dis-
cretion, … contempt of its authority … .”). The Speedy Trial
Act applies to all offenses more serious than a Class B mis-
demeanor—that is, offenses punishable by more than six
months’ imprisonment—regardless of the actual sentence
imposed. See § 3172(2). Trudeau argues that because the
criminal contempt statute does not authorize a maximum
penalty, Judge Gettleman’s show-cause order charged him
with a crime punishable by up to life in prison, notwith-
standing the order’s six-month penalty cap.
   This argument is hard to square with the approach the
Supreme Court has taken in the analogous context of the
right to trial by jury in contempt prosecutions. The Sixth
Amendment’s jury-trial right applies if the charged crime is
“serious” rather than “petty” (and “petty” means punishable
by imprisonment of six months or less). See Frank v. United


the law.”), overruled in part on other grounds, Bloom v. Illinois, 391 U.S. 194,
207 (1968). Moreover, the Judicial Conference views criminal contempt
as covered by the Speedy Trial Act. See 106 F.R.D. 271, 310 (December
1979 revision (with amendments through October 1984)) (“[T]he Com-
mittee [on the Administration of Criminal Law] is of the view that the act
does apply to contempts … and that the notice on which prosecution is
based should be treated as an information for purposes of calculating the
70-day time limit to trial.”). More broadly, the Act’s legislative history
conveys Congress’s expansive purpose of “giv[ing] real meaning to th[e]
Sixth Amendment right” to a speedy trial, H.R. REP. NO. 93-1508 (1974),
reprinted in 1974 U.S.C.C.A.N. 7401, 7404, and there’s no question that
contempt prosecutions are covered by the constitutional speedy-trial
guarantee.
No. 14-1869                                                   11

States, 395 U.S. 147, 148 (1969). In Frank a contemnor had
been convicted after a bench trial and sentenced to proba-
tion; he contended that he was entitled to a jury trial under
the Sixth Amendment. As Trudeau does here, the contemnor
in Frank argued that because there is no maximum punish-
ment for contempt, it was necessarily a “serious” crime. Id.
The Court disagreed, explaining that “Congress … has not
categorized contempts as ‘serious’ or ‘petty.’” Id. at 149 (cita-
tion omitted); see also Cheff v. Schnackenberg, 384 U.S. 373, 380
(1966) (describing contempt as “an offense sui generis”).
Given the broad range of potentially contumacious behavior,
the Court held that “in prosecutions for criminal contempt
where no maximum penalty is authorized, the severity of
the penalty actually imposed is the best indication of the seri-
ousness of the particular offense.” Frank, 395 U.S. at 149
(emphasis added); see also Bloom v. Illinois, 391 U.S. 194, 211
(1968) (same for state-court contempt convictions). Because
the contemnor in Frank was not sentenced to any term of
imprisonment at all, his contempt was properly treated as a
petty offense and the Sixth Amendment’s jury-trial right was
not implicated. Frank, 395 U.S. at 152.
    As applied here, the Court’s reasoning in Frank includes
a logical corollary: If the document initiating the contempt
prosecution caps the sentence at six months or less, then it’s
not necessary to wait until sentencing to know whether the
Speedy Trial Act will apply—it won’t. Indeed, the Court said
its post hoc analysis applies to “prosecutions for criminal
contempt where no maximum penalty is authorized.” Id. at 149
(emphasis added). A show-cause order capping a contempt
sentence at six months is analogous to an indictment for a
Class B misdemeanor, which carries a maximum penalty of
six months. Class B misdemeanors are not covered by the
12                                                        No. 14-1869

Act. As such, neither was Judge Gettleman’s show-cause or-
der. 3
    Nor did Judge Guzmán’s later, uncapped order—
effectively a new charging instrument—make Judge Gettle-
man’s earlier order retroactively subject to the Act. And be-
cause the trial began within 70 nonexcluded days after Judge
Guzmán’s show-cause order, there was no Speedy Trial Act
violation.
    Trudeau insists that this result conflicts with the Act’s
approach to reprosecutions. The Act provides that if “any
charge contained in a complaint … is dismissed or otherwise
dropped” and the defendant is later reindicted for “an of-
fense based on the same conduct or arising from the same
criminal episode,” then the 70-day clock resets and runs
anew from the date of the second indictment. 18 U.S.C.
§ 3161(d)(1); see United States v. Hemmings, 258 F.3d 587, 593
(7th Cir. 2001); United States v. Myers, 666 F.3d 402, 404–05
(6th Cir. 2012); United States v. Napolitano, 761 F.2d 135, 137
(2d Cir. 1985) (“Congress considered and rejected [the] sug-
gestion that the Act’s dismissal sanction be applied to subse-
quent charges if they arise from the same criminal episode as
those specified in the original complaint … .”). This is true
even if the dismissal remedies a violation of the Act. See, e.g.,
United States v. Sykes, 614 F.3d 303, 307 (7th Cir. 2010). In



3 Two other circuits have addressed this issue and reached the same con-
clusion, albeit in unpublished orders. See United States v. Moncier,
492 F. App’x 507, 510 (6th Cir. 2012); United States v. Richmond,
312 F. App’x 56, 57 (9th Cir. 2009).
No. 14-1869                                                   13

other words, the baseline rule is that a new charge gets a
new clock.
    There is, however, one notable exception to this rule. Sec-
tion 3161(h) lists periods of delay that must be excluded
from the 70-day calculation. Under § 3161(h)(5), “[i]f the in-
formation or indictment is dismissed upon motion of the attor-
ney for the [g]overnment and thereafter a charge is filed
against the defendant for the same offense, or any offense
required to be joined with that offense,” the clock does not
reset with the issuance of a second charge. (Emphasis add-
ed.) Rather, the clock runs from the date of the initial charge
and excludes any intermediate period when no charge is
outstanding. See United States v. Rein, 848 F.2d 777, 780 (7th
Cir. 1988).
    But this exception can’t apply when the first charge did
not itself fall under the Act. Section 3161(h) supplies a list of
circumstances under which time must be excluded. It follows
that if the speedy-trial clock did not start running with the
first prosecution (because it was not covered by the Act),
then zero nonexcluded days have accumulated before the
start of the second prosecution. “Excluded days” only exist
by reference to the Act. Nothing in § 3161(h)(5) implies that a
judge is permitted to look back at the first indictment and
retroactively exclude days that could not have been exclud-
ed initially. Accordingly, where, as here, an offense covered
by the Act is charged following one that was not covered, the
70-day clock starts on the day that the eligible prosecution
begins.
   Trudeau tries an alternative approach, arguing that
Judge Guzmán’s order was akin to a superseding indictment
rather than a reindictment. A superseding indictment is is-
14                                                   No. 14-1869

sued without the initial charge first being dismissed. See
United States v. Johnson, 680 F.3d 966, 973 n.3 (7th Cir. 2012)
(“In sum, when a superseding indictment is filed there is on-
ly one criminal action; a reindictment results in two.” (quot-
ing United States v. Hoslett, 998 F.2d 648, 658 (9th Cir. 1993))).
In the Speedy Trial Act context, “a superseding indictment
restating or correcting original charges does not restart the
seventy-day clock.” Hemmings, 258 F.3d at 593. This follows
logically from the fact that no charge is dismissed under
§ 3161(d)(1) when the government issues a superseding in-
dictment, so the clock runs continuously from the date of the
initial charge.
   Even if we treated Judge Guzmán’s order as a supersed-
ing indictment, however, there would be no Speedy Trial
Act violation in this case. As we’ve just explained, if the Act
did not apply to the initial charge, then the superseding in-
dictment—to which the Act does apply—doesn’t retroactive-
ly start the speedy-trial clock from the date of the initial
charge. If the new charge triggers the Speedy Trial Act for
the first time, the clock begins to run when the new, elevated
charge is filed. Here, Judge Guzmán’s uncapped show-cause
order started the speedy-trial clock for the first time.
     3. Gilding
   Trudeau’s final argument is that even if the Act did not
apply to the first show-cause order, the second show-cause
order was nonetheless improper because it merely “gilded”
the first one. This argument rests on two cases suggesting
that “if the crimes for which a defendant is ultimately prose-
cuted really only gild the charge underlying his initial arrest
and the different accusatorial dates between them are not
reasonably explicable, the initial arrest may well mark the
No. 14-1869                                                     15

speedy trial provision’s applicability as to prosecution for all
the interrelated offenses.” United States v. DeTienne, 468 F.2d
151, 155 (7th Cir. 1972); see also United States v. Juarez,
561 F.2d 65, 68 (7th Cir. 1977). Trudeau notes that nothing
changed between the two show-cause orders other than
identity of the presiding judge. That difference, he says, does
not make the different prosecutorial start dates “reasonably
explicable.”
    DeTienne and Juarez both concerned the Sixth Amend-
ment speedy-trial right, not the Speedy Trial Act, which
DeTienne in fact predated. Trudeau hasn’t raised a Sixth
Amendment argument; he relies solely on the Act, which
provides its own detailed instructions about how reprosecu-
tions should be handled. We’ve never applied a gilding the-
ory in a Speedy Trial Act case, and other courts have ques-
tioned its doctrinal vitality. See, e.g., United States v. Watkins,
339 F.3d 167, 177 (3d Cir. 2003); see also United States v.
Williams, No. 09-CR-29, 2009 WL 1119417, at *3 (E.D. Wis.
Apr. 27, 2009) (no gilding); United States v. Toader, 582 F.
Supp. 2d 987, 990–91 (N.D. Ill. 2008) (same).
    We see no reason to gloss the statute with a gilding doc-
trine, especially in a case with no evidence of bad-faith abuse
of the Act by the government. As a general matter, the risk
of improper evasion of the Act by the government is particu-
larly low in a judge-initiated contempt proceeding. And be-
cause Trudeau requested that his case be transferred out of
Judge Gettleman’s court, the government can’t be accused of
judge shopping. We doubt that the gilding doctrine can ever
overcome the terms of the Speedy Trial Act, but we are cer-
tain it does not do so here.
16                                                        No. 14-1869

B. Jury Instruction on “Willfulness”
   Trudeau’s next argument is a claim of instructional error.
He contends that the jury instruction on the elements of con-
tempt misstated the “willfulness” element of the offense.
“The essential elements of a finding of criminal contempt
under 18 U.S.C. § 401(3) are a lawful and reasonably specific
order of the court and a willful violation of that order.” Doe
v. Maywood Hous. Auth., 71 F.3d 1294, 1297 (7th Cir. 1995).
The text of § 401(3) doesn’t contain a willfulness require-
ment, but we, like all circuits, hold that it is a necessary ele-
ment that must be proved beyond a reasonable doubt. Id.
    In this context, “willfulness” means “a volitional act done
by one who knows or should reasonably be aware that his
conduct is wrongful.” United States v. Greyhound Corp.,
508 F.2d 529, 531–32 (7th Cir. 1974). The phrase “should rea-
sonably be aware” describes the mental state of recklessness,
meaning that the defendant was “conscious of a substantial
risk that the prohibited events will come to pass.” United
States v. Mottweiler, 82 F.3d 769, 771 (7th Cir. 1996) (citing
Farmer v. Brennan, 511 U.S. 825 (1994)); cf. MODEL PENAL
CODE § 2.02(2)(c) (1962) (“A person acts recklessly … when
he consciously disregards a substantial and unjustifiable risk
that a material element exists or will result from his con-
duct.”).
   The government first proposed a jury instruction on will-
fulness, 4 and Trudeau then offered several modifications
with the stated intent of making the instruction more closely

4There are no model jury instructions for criminal contempt in this cir-
cuit. See FEDERAL CRIMINAL JURY INSTRUCTIONS OF THE SEVENTH CIRCUIT
p.163 (2012).
No. 14-1869                                                  17

mirror Mottweiler’s definition of “recklessness.” The gov-
ernment agreed to the proposed modifications. The final in-
struction was as follows, with Trudeau’s additions in bold,
his deletions struck through, and subsequent technical edits
in brackets:
       A violation of a court order is willful if it is a
       volitional act done by one who knows or
       should reasonably be aware that his conduct is
       wrongful. A person should reasonably be
       aware that his conduct is wrongful if he knows
       about is conscious of a substantial and unjus-
       tifi[able] risk that his actions the prohibited
       event will lead to a violation of the court order,
       (here violation of the September [2], 200[4]
       Court Order) will come to pass and he disre-
       gards that risk.
       In deciding whether the defendant acted will-
       fully, you may consider all of the evidence, in-
       cluding what the defendant did or said.
Trudeau informed the judge that the jury instructions were
“agreed to” as modified, and they were given to the jury
without further modification by the court.
    Trudeau now argues—for the first time on appeal—that
recklessness isn’t sufficient to satisfy the “willfulness” ele-
ment of contempt. He points out that the Supreme Court has
interpreted the “willfulness” element of certain criminal
statutes to require the government to prove that the defend-
ant knew that his conduct violated the law, not merely that
the defendant was reckless with respect to the illegality of his
actions. See Safeco Ins. Co. of Am. v. Burr, 551 U.S. 47, 58 n.9
18                                                          No. 14-1869

(2007) (collecting cases). He says his case “presents an excel-
lent opportunity for the [c]ourt to revisit Greyhound” and
overrule it. 5 See 7TH CIR. R. 40(e).
    Quite the contrary. “We have repeatedly held that ap-
proval of a jury instruction in the district court extinguishes
any right to appellate review of the instruction.” United
States v. Yu Tian Li, 615 F.3d 752, 757 (7th Cir. 2010). Trudeau
expressly approved the willfulness instruction after offering
modifications that were accepted in toto. He cannot now ar-
gue that the instruction was wrong. See id. (“Having pro-
posed a jury instruction virtually identical to the instruction
actually used by the district court, [the defendant] cannot
now contest that instruction.”); see also FED. R. CRIM. P. 30(d)
(“A party who objects to any portion of the instructions …
must inform the court of the specific objection … . Failure to
object … precludes appellate review, except as permitted
under [plain-error review].”).
    Trudeau tries to rescue his waived argument by suggest-
ing it was merely forfeited because any objection in the dis-
trict court would have been futile in light of Greyhound’s sta-
tus as binding precedent. Wrong again. Trudeau could have
preserved a challenge to the continuing vitality of Greyhound
even though the district court would have been bound by


5 The  circuits are split over whether “knowledge” or “recklessness” is the
appropriate mens rea in criminal contempt cases. Compare United States v.
Cheeseman, 600 F.3d 270, 281 (3d Cir. 2010) (knowledge), and United States
v. Mourad, 289 F.3d 174, 180 (1st Cir. 2002) (knowledge), with United
States v. Iqbal, 684 F.3d 507, 512 (5th Cir. 2012) (recklessness); United
States v. Smith, 497 F. App’x 269, 273 n.11 (4th Cir. 2012) (recklessness);
and United States v. Rapone, 131 F.3d 188, 195 (D.C. Cir. 1997) (reckless-
ness).
No. 14-1869                                                   19

that decision. Cf. Dixon v. United States, 548 U.S. 1, 4 (2006)
(considering the arguments of a petitioner who preserved
her objection to a well-settled jury instruction by objecting to
it even though “the trial court, correctly finding itself bound
by Circuit precedent, denied petitioner’s request”).
    In any case, Trudeau’s argument fails even if only forfeit-
ed. Forfeiture permits review for plain error, and “[a]n error
is plain if it was (1) clear and uncontroverted at the time of
appeal and (2) affected substantial rights, which means the
error affected the outcome of the district court proceedings.”
United States v. DiSantis, 565 F.3d 354, 361 (7th Cir. 2009) (in-
ternal quotation marks omitted). The willfulness instruction
was—and is—perfectly in line with controlling precedent in
this circuit. Trudeau’s argument rests on cases interpreting
statutory-willfulness requirements in other contexts, not the
judicially implied willfulness requirement in criminal con-
tempt. We have emphasized that “willful” “is a ‘word of
many meanings,’ and ‘its construction [is] often … influ-
enced by its context.’” Ratzlaf v. United States, 510 U.S. 135,
141 (1994) (quoting Spies v. United States, 317 U.S. 492, 497
(1943)) (alteration in original).
   Trudeau relies on United States v. Holmes, 93 F.3d 289 (7th
Cir. 1996), but to no avail. In Holmes the defendant failed to
object to a jury instruction that was in line with circuit prec-
edent. Id. at 292. After his trial but before his appeal, the Su-
preme Court held that a jury instruction identical to the one
used at his trial was mistaken as a matter of law. Id. We held
that the defendant’s forfeited objection was reviewable for
plain error and that in light of the Court’s intervening deci-
sion invalidating an identical instruction, the plain-error
standard was satisfied. Id. at 292–93.
20                                                   No. 14-1869

   Here, in contrast, Trudeau can point to no authority that
makes the willfulness instruction used at his trial plainly er-
roneous. We would need to exercise plenary review to over-
turn existing circuit precedent in the absence of an on-point
holding of the Court.
    Finally, Trudeau calls our attention to Elonis v. United
States, 135 S. Ct. 2001 (2015), a decision issued after we heard
oral argument in this case. Elonis held that although the fed-
eral statute criminalizing threats does not specify a mental
state, see 18 U.S.C. § 875(c), negligence isn’t enough, Elonis,
135 S. Ct. at 2011. The Court expressly declined to decide
whether recklessness would have sufficed. Id. at 2013. Elonis
does not call Greyhound into doubt.
C. Sufficiency of the Evidence
    Trudeau next challenges the sufficiency of the govern-
ment’s evidence. This is always a heavy lift, and it’s especial-
ly so here. See United States v. Reed, 744 F.3d 519, 526 (7th Cir.
2014) (“We will overturn a verdict for insufficiency of the
evidence only if, after viewing the evidence in the light most
favorable to the government, the record is devoid of evi-
dence from which a rational trier of fact could find guilt be-
yond a reasonable doubt.”).
    Trudeau’s main contention is that the government pre-
sented no “state-of-mind evidence” from which the jury
could conclude that he willfully violated the consent order.
He argues that without direct evidence of his mental state,
the jury was left to choose between several equally plausible
benign explanations for his misrepresentations. He suggests,
for example, that the misrepresentations might have been
attributable to the possibility that he left his glasses at home
No. 14-1869                                                  21

and misread the teleprompter (while filming each of three
infomercials?). Or the teleprompter might have been negli-
gently loaded with an unedited version of the script (and he
was unaware that the words he spoke bore little resemblance
to the book he wrote?).
    Setting aside the obvious implausibility of these fanciful
explanations, the material point for our purposes is that the
government had no obligation to present direct state-of-
mind evidence. Rather, “the trier of fact is entitled to employ
common sense in making reasonable inferences from cir-
cumstantial evidence.” United States v. Starks, 309 F.3d 1017,
1021–22 (7th Cir. 2002). Needless to say, the jury’s verdict is
not called into doubt because a defendant can hypothesize
on appeal a few alternative interpretations of the evidence.
Trudeau was free to suggest his lost-eyeglasses or dysfunc-
tional-teleprompter theories to the jury. The only question
now is whether the evidence was adequate to prove each el-
ement of contempt beyond a reasonable doubt. We’ve previ-
ously explained that Trudeau’s The Weight Loss Cure info-
mercials included “blatant misrepresentations” that were
“patently false” and “outright lie[s].” Trudeau I, 579 F.3d at
766–68. It’s no surprise that the jury reached the same con-
clusion. The evidence was easily sufficient to convict.
D. Exclusion of Evidence
    Trudeau also challenges the judge’s exclusion of two cat-
egories of defense evidence. We review the district court’s
evidentiary rulings for abuse of discretion, United States v.
Foley, 740 F.3d 1079, 1086 (7th Cir. 2014), and will reverse on-
ly if no reasonable person could take the judge’s position,
United States v. Schmitt, 770 F.3d 524, 532 (7th Cir. 2014).
Even then, no remedy is available unless the error affected
22                                                No. 14-1869

the defendant’s substantial rights, meaning that the average
juror would have found the prosecution’s case significantly
less persuasive absent the erroneous evidentiary ruling. Id.;
see FED. R. CRIM. P. 52(a).
     1. The Natural Cures Evidence
    Shortly after the 2004 consent decree took effect, Trudeau
published a book called Natural Cures “They” Don’t Want You
to Know About and prepared an infomercial to promote it, as
he had for other products and pitches. As we’ve explained,
although the consent order didn’t require the FTC’s approv-
al, Trudeau sent the Commission a transcript of the ad. The
Commission had no objection, though it clearly stated that
its approval was limited to this single transcript.
   At trial Trudeau sought to introduce the Natural Cures
book and infomercial and related correspondence with the
FTC. The ostensible purpose was to show that he relied on
the FTC’s approval of the Natural Cures infomercial in inter-
preting the boundaries of the consent order’s “no misrepre-
sentations” clause. His theory was that if he had used the
Natural Cures infomercial as a template for The Weight Loss
Cure ads, it would have been more likely that he acted in
good faith—and therefore did not willfully violate the con-
sent order—when producing the infomercials at issue in this
case. Trudeau wanted to introduce the Natural Cures evi-
dence even if he did not testify that he actually used the
FTC-approved infomercial as a template.
   Trudeau made essentially the same argument in his civil
contempt appeal. There, we said:
        Nothing about the FTC’s prior approval should
        have led Trudeau to believe that he could se-
No. 14-1869                                                23

      lectively quote his weight loss book as being
      “easy” and “simple,” while leaving out nearly
      every relevant detail about the weight loss pro-
      tocol. … The extent to which Trudeau could
      reasonably rely on the FTC’s approval of the
      Natural Cures infomercial ended when Trudeau
      began uttering false statements and quotes that
      mischaracterized the content of the Weight Loss
      Cure[] book.
Trudeau I, 579 F.3d at 767–68. That analysis is not conclusive
here, however, because civil and criminal contempt have dif-
ferent elements. Only criminal contempt requires willful-
ness. Thus, the issue is whether the Natural Cures evidence
was relevant to Trudeau’s state of mind.
    The judge held that Trudeau first had to provide some
evidence that he actually used Natural Cures as a template,
probably through his own testimony. And even if he testi-
fied to that effect, the judge added this:
      [The] template testimony is relevant only if
      there is evidence to suggest that defendant’s
      use of the FTC-approved Natural Cures info-
      mercial was reasonable, i.e., that … the content
      of [the Natural Cures book and infomercial] is
      so similar to that of the Weight Loss Cure book
      and infomercials that approval of one logically
      includes the other. … [I]f [such evidence] does
      [exist], and [the] defendant offers template tes-
      timony, the Natural Cures evidence may be rel-
      evant to willfulness.
(Emphases added.)
24                                                   No. 14-1869

    The second step in the judge’s analysis is mistaken. Be-
cause the willfulness element of criminal contempt is subjec-
tive, it was error to impose an objective “reasonableness” re-
quirement.
    The first step in the analysis is a closer call. The judge re-
quired Trudeau to testify or present circumstantial evidence
linking the Natural Cures evidence to his state of mind. It’s
true that the state-of-mind inquiry is not a free-for-all in
which any evidence that could possibly have influenced a de-
fendant’s mental state is necessarily relevant; if that were the
case, “a defendant could introduce evidence that would in-
vite the jury to speculate a non-existent defense into exist-
ence.” United States v. Zayyad, 741 F.3d 452, 460 (4th Cir.
2014). When a defendant offers nothing but speculation to
link a piece of evidence to his state of mind, the evidence is
properly excluded unless the defendant offers corroboration
that the evidence in fact influenced his mental state. United
States v. Kokenis, 662 F.3d 919, 930 (7th Cir. 2011); see also id.
(“Kokenis seems to be asserting that just because there may
be evidence to show that someone could have had a good-
faith belief that he wasn’t violating the law, then he should
be able to present such evidence to the jury. … Without any
connection to his state of mind, such evidence is irrelevant.”)
(emphases added); Zayyad, 741 F.3d at 460 (“If the defendant
wants to present a theory or belief that might have justified
his actions, then he must present evidence that he in fact re-
lied on that theory or belief.”); United States v. Curtis,
782 F.2d 593, 599 (6th Cir. 1986) (“Unless there is a connec-
tion between the external facts and the defendant’s state of
mind, the evidence of the external facts is not relevant.”). Of-
ten, but not necessarily, this corroboration comes in the form
of the defendant’s own testimony.
No. 14-1869                                                  25

    Whether the inferential gap between the proffered evi-
dence and the defendant’s mental state is great enough to
require corroboration is necessarily a fact-specific inquiry. In
United States v. Kokenis, for example, the defendant wanted
experts to testify about an accounting theory that he claimed
he relied on in good faith (but mistakenly) when calculating
his taxes. See 662 F.3d at 930. Because the defendant could
not offer any evidence that he in fact used that theory, or
even knew about it, we held that the judge properly exclud-
ed the testimony as irrelevant. Id. In other cases we’ve held
that evidence of this type was properly excluded when the
link between the evidence and the defendant’s state of mind
was too attenuated or speculative. See, e.g., United States v.
Beavers, 756 F.3d 1044, 1050 (7th Cir. 2014) (conditioning the
admissibility of evidence of the defendant’s actions
postarrest on his ability to link them to his mental state at
the time of the crime); Zayyad, 741 F.3d at 460 (prohibiting
cross-examination of witnesses about the “gray market” in
diverted prescription drugs because the defendant had not
shown that he knew about such markets); Curtis, 782 F.2d at
598–60 (excluding expert testimony that an area of tax law
was unsettled and complex in the absence of evidence that
the defendant himself was confused or relied on the expert’s
advice).
    Although the district judge deserves significant deference
in these determinations, we think Trudeau’s case is distin-
guishable from the ones we’ve just mentioned. There is no
question that Trudeau knew about the FTC’s approval of the
Natural Cures infomercial; he was the one who asked for it.
And there’s a logical link between that knowledge and his
mental state: It stands to reason that Trudeau’s experience
with Natural Cures—his first infomercial after the consent
26                                                No. 14-1869

order—would have had at least some effect on the way he
approached The Weight Loss Cure infomercials just two years
later. Although a defendant’s right against self-incrimination
does not permit him to introduce evidence that would only
be relevant in light of his testimony, see Beavers, 756 F.3d at
1051, the admission of evidence that is independently proba-
tive of a defendant’s state of mind should not be conditioned
on corroboration. Under the circumstances here, the basic
relevance of the Natural Cures evidence strikes us as straight-
forward and should not have been conditioned on Trudeau’s
introduction of corroborating evidence.
    If excluding this evidence was error, however, it was
clearly harmless. Trudeau’s infomercials for The Weight Loss
Cure contained gross misrepresentations. As we said in
Trudeau I, nothing about the FTC’s approval of the Natural
Cures infomercial gave a green light to blatant falsehoods.
Furthermore, the large majority of misrepresentations in The
Weight Loss Cure infomercials bore no relationship at all to
the earlier infomercial for Natural Cures. For example, Tru-
deau said that The Weight Loss Cure involved no portion con-
trol (when it required extensive portion control); no food
deprivation (when it required a strict diet); and no re-
strictions on what you could eat after finishing the protocol
(when it had lifetime restrictions). Trudeau doesn’t explain
how the FTC’s approval of the Natural Cures infomercial
could possibly have led him to believe that these flagrant
and highly specific misrepresentations were acceptable. The
likelihood that the jury would have been swayed by this ev-
idence is vanishingly small. Substantial justice does not re-
quire reversal.
No. 14-1869                                                27

   2. Misinterpretation of the Consent Decree’s Terms
    Trudeau also wanted to present evidence that he simply
misinterpreted the consent decree by construing it to permit
statements of opinion and personal experiences protected by
the First Amendment. The judge wouldn’t allow it. That rul-
ing was not an abuse of discretion.
   A “mistaken interpretation” defense to criminal con-
tempt requires a degree of plausibility and at least some evi-
dence of good faith, both of which are utterly lacking here:
      To provide a defense to criminal contempt, the
      mistaken construction must be one which was
      adopted in good faith and which, given the
      background and purpose of the order, is plau-
      sible. The defendant may not avoid criminal
      contempt by “twisted interpretations” or “tor-
      tured constructions” of the provisions of the
      order.
Greyhound, 508 F.2d at 532 (quoting United States v. Gamewell,
95 F. Supp. 9, 13 (D. Mass. 1951)); see also United States v.
McMahon, 104 F.3d 638, 644–45 (4th Cir. 1997) (“[A] person
‘is not permitted to maintain a studied ignorance of the
terms of a decree in order to postpone compliance and pre-
clude a finding of contempt.’” (quoting Perfect Fit Indus. v.
Acme Quilting Co., 646 F.2d 800, 808 (2d Cir. 1981))).
    Trudeau says he thought the consent decree preserved
his First Amendment right to make statements of opinion or
personal experience. As we’ve explained, however, the in-
fomercials for The Weight Loss Cure are replete with blatant
factual misrepresentations that could not possibly be classi-
28                                                        No. 14-1869

fied as statements of opinion or personal experience. The
judge was right to exclude this category of defense evidence.
E. Reasonableness of Sentence
    Sanctions for criminal contempt are intended to be puni-
tive and “to vindicate the authority of the court.” United
Mine Workers of Am. v. Bagwell, 512 U.S. 821, 828 (1994). Tru-
deau’s guidelines range was 235 to 293 months, but the gov-
ernment recommended a below-guidelines sentence of ten
years. 6 Judge Guzmán found that a within-guidelines sen-
tence would be reasonable, but he adopted the government’s
recommendation and imposed a ten-year sentence.
    Trudeau argues that ten years is disproportionate be-
cause Judge Gettleman initially thought a six-month sen-
tence was sufficient. He also notes that the only contempt
sentence in this circuit longer than his involved a witness’s
refusal to testify in a terrorism prosecution. See United States
v. Ashqar, 582 F.3d 819, 822 (7th Cir. 2009). Finally, he sug-
gests that his offense is less blameworthy than some frauds
because each book buyer lost “only” $29.95 (plus shipping
and handling).
   A below-guidelines sentence will almost never be unrea-
sonable, United States v. Tahzib, 513 F.3d 692, 695 (7th Cir.
2008), and this one certainly isn’t. Although we don’t know


6 The Sentencing Commission instructs courts to use § 2B1.1, the guide-
line for Basic Economics Offenses, to calculate a sentencing range for
contempt arising out of a violation of a court order enjoining fraudulent
conduct. See U.S.S.G. §§ 2J1.1 cmt. n.3, 2X5.1. The main component of
Trudeau’s guidelines calculation was the combined $37.6 million lost by
consumers who purchased The Weight Loss Cure book by calling the toll-
free number publicized in the infomercials.
No. 14-1869                                                29

the rationale for the six-month cap on the initial show-cause
order, nothing suggests that Judge Gettleman made a pre-
liminary calculation of the guidelines range. And it’s unsur-
prising that a terrorism-related contempt conviction would
draw a higher sentence than Trudeau’s. Trudeau’s effort to
minimize his culpability by reference to the small losses suf-
fered by each book buyer requires no comment.
   Based on the size of Trudeau’s fraud and the flagrant and
repetitive nature of his contumacious conduct, the ten-year
sentence—about half the bottom of the guidelines range—
was not unreasonable.
                                                   AFFIRMED.